Citation Nr: 1633145	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the left shoulder.

3.  Entitlement to service connection for arthritis of the right wrist.

4.  Entitlement to service connection for arthritis of the left wrist.

5.  Entitlement to service connection for arthritis of the right hand.

6.  Entitlement to service connection for arthritis of the left hand.

7.  Entitlement to service connection for arthritis of the right knee.

8.  Entitlement to service connection for arthritis of the left knee.

9.  Entitlement to service connection for arthritis of the right ankle.

10.  Entitlement to service connection for arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned during a Board hearing held in May 2016.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that a preexisting condition, to include polyarthritis and brittle bones, were aggravated beyond normal progression during his period of active duty, ultimately leading to the claimed disorders on appeal.  

Initially, it is noted that the Veteran was reported to have "brittle bones" at his enlistment physical, suggesting that his pre-existing condition was known or noted at time of enlistment, and that the presumption of soundness does not apply in the Veteran's case.  Of note, the Veteran freely acknowledged at his Board hearing that he had joint problems prior to enlisting in the military.  However, he believes that his pre-existing condition was permanently aggravated by his military service.  

An April 2013 VA Form 646, issued by the Veteran's representative, indicated that in-service treatment reports from Balboa Naval Hospital were not of record, and suggested that these reports were critical to the Veteran's claim.  Further, the Veteran testified that his joints locked up during basic training, forcing a transfer to the Naval hospital in San Diego.  However, the Veteran pointed out that there is no record of his visit.  See Transcript, p. 5.  

The Board finds that his testimony necessitates further investigation.  As there is no indication that any attempt has been made to obtain records from Balboa Naval Hospital, the Board must remand this issue to fulfill its duty to make reasonable efforts to obtain these outstanding federal records.  See 38 C.F.R. § 3.159(c)(2).

If such records are obtained and associated with the record, the Board directs the AOJ to obtain an addendum opinion from the VA examiner of record or, in the alternate, to schedule the Veteran for an additional VA examination so as to determine whether it is at least as likely as not that the Veteran's preexisting medical conditions were permanently aggravated beyond normal progression during his period of active service.



Accordingly, the case is REMANDED for the following actions:

1.  Contact Balboa Naval Hospital in San Diego, California, and request any outstanding treatment records from the Veteran's reported treatment at this facility from approximately November 1965 to October 1966.  If, after all reasonable attempts to obtain any identified records are made, the records are deemed unavailable, that must be noted in the claims file.  If the records are not obtained, the Veteran must be notified of the attempts that were made and why further attempts would be futile, and allowed the opportunity to provide the records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  If records are obtained, then an addendum opinion shall be obtained from the VA examiner of record following a review of such records.  If unavailable, then an additional VA examination shall be provided so as to determine whether it is at least as likely as not (50 percent or greater) that the Veteran's preexisting conditions were permanently aggravated beyond normal progression during his period of active service, culminating in the claimed disorders on appeal.

The VA opinion must address the following question:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current polyarthritis of the bilateral shoulders, wrists hands, knees, and ankles was permanently aggravated beyond normal progression during his period of active service?  Why or why not?  

In so doing, the examiner should review the Veteran's statements in support of his claim, treatment records from Balboa Naval Hospital, service treatment records which document ongoing joint complaints, and personnel records which indicate that the Veteran was released from military service due to these disorders.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




